Citation Nr: 0918126	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-29 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service- connected thoracic spine 
degenerative disc disease. 

2.  Entitlement to an extraschedular rating for thoracic 
spine degenerative disc disease.

3.  Entitlement to an initial compensable evaluation for 
service-connected left ear hearing loss.  


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2001 to July 2005.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2005 rating action of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Juan, Puerto Rico. 

In July 2006 and September 2006, the Veteran requested a 
hearing before the regional office and in February 2007, he 
had an Informal Conference with a Decision Review Officer.  
The Veteran was scheduled for a hearing before the Board in 
February 2009; however, he failed to appear, cancel, or 
reschedule the hearing.  

In a March 2007 rating decision, the RO increased the 
evaluation for the service-connected thoracic spine 
disability from 0 to 10 percent disabling, effective July 11, 
2005.  In accordance with AB v. Brown, 6 Vet. App. 35 (1993), 
the Veteran will generally be presumed to be seeking the 
highest rating available, and it follows that a partial grant 
of an increased rating does not terminate an appeal.  

The issue of entitlement to an extraschedular rating for 
thoracic spine degenerative disc disease is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the thoracic 
spine disability is primarily manifested by subjective pain.  
There is no evidence of limitation of forward flexion of the 
thoracolumbar spine to 60 degrees or less, limitation of the 
combined range of motion of the thoracolumbar spine to 120 
degrees or less or muscle spasm or guarding severe enough to 
result n an abnormal gait or abnormal spinal contour.  While 
intervertebral disc syndrome is shown, incapacitating 
episodes having a duration of less than 2 weeks during the 
past 12 months is not shown.  

2.  Throughout the rating period on appeal, the Veteran's 
left ear hearing loss was manifested by no more than Level I 
impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability schedular rating 
in excess of 10 percent for degenerative disc disease of the 
thoracic spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
(DC) 5243 (2008).

2.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.385, 4.85, 4.86, 4.87, 4.1 Diagnostic Code (DC) 6100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions and both 
VA and private treatment records and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The RO provided the appellant pre-adjudication 
notice by letter dated in August 2005. 

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The veteran was notified the claim on appeal were 
awarded with an effective date of July 11, 2005, the day 
following separation from service, and an initial ratings 
were assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the first 
day following separation from service as an effective date, 
the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records and private treatment 
records, afforded the veteran examinations, and assisted the 
veteran in obtaining evidence.  Based on the foregoing, all 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims 
file, and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Increased Ratings

The Veteran maintains that his service-connected thoracic 
spine and left ear hearing disabilities are more severe than 
currently rated.  In that regard, disability evaluations are 
determined by the application of a schedule of ratings, which 
are based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while 
the Board must consider the veteran's medical history as 
required by various provisions under 38 C.F.R. Part 4, 
including sections 4.2, the regulations do not give past 
medical reports precedence over current findings.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Thoracic Spine

In the November 2005 rating decision, the RO granted service 
connection and assigned an initial 0 percent evaluation for 
thoracic spine degenerative disc disease, effective from July 
11, 2005, the date after the Veteran's separation from 
service.  In granting service connection, the RO noted the 
Veteran's in-service injury to his back, during a parachute 
jump.  Subsequently, in the March 2007 rating decision, the 
RO increased the Veteran's disability evaluation from 0 
percent to 10 percent, effective from July 11, 2005.  The RO 
has rated the Veteran's back disability under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5243.

Disorders of the spine may be evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of 
the Spine a 10 percent evaluation is appropriate where there 
is forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent evaluation is 
appropriate for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine; a 40 percent evaluation is appropriate for 
favorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine of 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is appropriate for unfavorable ankylosis 
of the entire thoracolumbar spine.  A 100 percent evaluation 
is appropriate for unfavorable ankylosis of the entire spine.  
Note (1) requires an evaluation of any associated objective 
neurological abnormalities, including, but not limited to, 
bowel, or bladder impairment, separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5243.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  For purposes of evaluations under DC 5243, Note (1) 
states that an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, DC 5243.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  
38 C.F.R. § 4.71a, DC 5235-43, Note (2).

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

The Veteran's back disability is currently rated under 38 
C.F.R. § 4.71a, DC 5243, the diagnostic code for thoracic 
spine degenerative disc disease.  In determining whether the 
next higher 20 percent rating is warranted, the pertinent 
evidence of record has been reviewed and a discussion of such 
evidence follows.  

In February 2005, the Veteran underwent a Magnetic Resonance 
Imagining (MRI) of the thoracic spine conducted by VA.  The 
radiologist reported the findings as follows.  There were 
left para-central disc protrusions at the T3-T4, T10-11, and 
T9-T10 levels.  The protrusion appeared largest at the T9-T10 
level.  Despite this, there was no evidence of significant 
impression upon the thoracic cord, cord edema, or central 
canal stenosis related to any of these abnormalities.  The 
remainder of each level within the thoracic spine was normal.  
The Veteran was diagnosed with degenerative disc disease of 
the thoracic spine.    


In October 2005, the Veteran underwent a VA examination.  At 
the time of the examination, the Veteran reported that he 
injured his thoracic spine during a parachute jump in 
service, which resulted in protrusion of discs at T9-T10.  
The Veteran indicated that he has pain in the mid-back, 
particularly, on motion.  He also stated, that subsequent to 
the in-service accident, he continued performing parachute 
jumps while in service.  The Veteran initially treated this 
condition with pain medication, however, it did not provide 
relief, and thus he stopped taking the medication.  He denied 
the use of assistive devices, as well as, surgery.  He 
indicated that the injury causes him pain, however, it has 
not been incapacitating.  He is currently a student.  Range 
of motion tests were not performed during the examination.  
The examiner diagnosed the Veteran with thoracic spine disc 
disease related to parachute jumping.    

Private treatment records dated in June 2006 through July 
2006 demonstrate that the Veteran was treated by Dr. J.F. for 
low back pain.  The treatment included electromyography (EMG) 
testing.  

In February 2007, the Veteran underwent a second VA 
examination.  At the time, the Veteran reported left side 
thoracic spinal pain, specifically, in the T10 dermatome, of 
a four of ten intensity level.  He stated that as a result of 
the pain, he has missed 18 days of work and/or school.  The 
Veteran indicated that he currently takes pain medication for 
his back condition.  He denied the use of orthopedic 
assistive devices.    

On physical examination, the Veteran appeared athletically 
fit and below average stature.  He walked freely without gait 
abnormality.  The Veteran's thoracolumbar spine exhibited 
normal curvature.  There was no scoliosis, kyphosis, or 
lordosis.  There was no thoracic spinous process tenderness.  
There was some tenderness of the left trapezius muscle in the 
region of T8 through T12.  There was some tenderness of the 
right lumbar myofascia.  There was no sacral iliac 
tenderness, however, some tenderness of the right sciatic 
notch.  The motor strength of the Veteran's spine and 
neurological testing were normal.  On range of motion testing 
of the thoracolumbar spine, range of motion was 90 degrees 
flexion; 10 degrees extension; 22 degrees left lateral 
flexion; 18 degrees right lateral flexion; 30 degrees left 
lateral rotation; and 30 degrees right lateral rotation.  On 
range of motion testing considering the DeLuca criteria, the 
Veteran's range of motion was 76 degrees flexion; 10 degrees 
of extension; 22 degrees left lateral flexion; 12 degrees 
right lateral flexion; 30 degrees left lateral rotation; and 
30 degrees right lateral rotation.  There was no additional 
limitation of motion caused by fatigue, loss of coordination, 
weakness, or lack of endurance following repetitive use or 
flare-ups.

Upon review of the Veteran's claims file, noting the MRI 
finding of February 2005, the examiner confirmed the 
Veteran's diagnosis of degenerative disc disease of the 
thoracic spine.  

Given the evidence of record, the Board finds that there is 
no support for an initial disability rating in excess of 10 
percent for the Veteran's service-connected degenerative disc 
disease of the thoracic spine under DC 5243.  While the 
October 2005 VA examination demonstrates that the Veteran 
reported pain associated with his service-connected 
disability, there were no findings reported regarding range 
of motion.  Considering the February 2007 VA examination, 
including range of motion studies, the Veteran does not 
warrant an increase in rating based on his limitation of 
motion.  Specifically, forward flexion of the thoracolumbar 
spine was not been shown to be greater than 30 degrees but 
not greater than 60 degrees.  The examiner, considering 
DeLuca criteria, noted forward flexion to be 90 degrees pre-
repetition and 76 degrees post-repetition.  Furthermore, 
regarding both the October 2005 and February 2007 VA 
examinations, there was no noted muscle spasm or guarding 
severe enough to result in abnormal gait, scoliosis, reversed 
lordosis, or abnormal kyphosis.  Thus, based on the 
aforementioned evidence, there Veteran has not met the 
schedular requirements for an initial 20 percent disability 
evaluation under DC 5243.  

Regarding the DeLuca criteria, the February 2007 VA 
examination included the examiner's finding that, the 
Veteran's range of motion, considering the DeLuca criteria, 
was noted to be 76 degrees flexion; 10 degrees of extension; 
22 degrees of left lateral flexion; 12 degrees of right 
lateral flexion; 30 degrees of left lateral rotation; and 30 
degrees of right lateral rotation.  While the examiner noted 
that the Veteran had subjective pain on the right side during 
straight leg raises, both sitting and lying, he concluded 
that there was no additional limitation of motion caused by 
fatigue, loss of coordination, weakness, or lack of endurance 
following repetitive use or flare-ups.  Thus, based upon the 
evidence of record, there is no indication that pain due to 
the Veteran's back disability causes functional loss greater 
than that contemplated by the 10 percent evaluation assigned.  
38 C.F.R. §§ 4.40, 4.45; DeLuca.  

The Veteran has been diagnosed with degenerative disc 
disease, thus a discussion of an evaluation rating increase 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes is necessary.  Under that 
Formula, assignment of a 20 percent disability evaluation 
requires showing of incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  The medical evidence of record 
does not demonstrate that the Veteran was prescribed bed rest 
by a physician due to his lumbosacral service-connected 
disability; thus, there have been no incapacitating episodes.  
Therefore, given the evidence of record, the Veteran does not 
warrant a 20 percent disability evaluation under DC 5243.     

In sum, there is no support for a schedular rating in excess 
of 10 percent for the Veteran's degenerative disc disease of 
the thoracic spine for any portion of the rating period on 
appeal.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  

Left Ear Hearing Loss

In the rating action on appeal, the RO granted service 
connection for left ear hearing loss and assigned a 
noncompensable rating. 

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, and as 
measured by puretone audiometric tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical row appropriate to 
the numeric designation level for the ear having the poorer 
hearing acuity. For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  
38 C.F.R. §§ 4.85(b), 4.87.

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1,000 hertz, and 70 decibels or more at 
2,000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Evidence pertinent to the rating period on appeal includes VA 
audiological examinations in October 2005 and November 2006.  

The Veteran underwent a VA audiological examination in 
October 2005.  The examination revealed the following 
puretone thresholds, in decibels: 

HERTZ

1000
2000
3000
4000
LEFT
0
5
15
45

Based upon the above findings, the Veteran's puretone average 
for his left ear was recorded as 16.  Speech recognition was 
100 percent for his left ear. 

The Veteran underwent a second VA audiological examination in 
November 2006.  The examination revealed the following 
puretone thresholds, in decibels: 

HERTZ

1000
2000
3000
4000
LEFT
5
5
15
45

Based upon the above findings, the Veteran's puretone average 
for his left ear was recorded as 18.  Speech recognition was 
100 percent for his left ear. 

The findings of the aforementioned VA examinations, when 
applied to the rating criteria for hearing impairment, show 
that the criteria for an initial compensable evaluation for 
left ear hearing loss have not been met.  Specifically, the 
Veteran's left ear manifested an average puretone threshold 
of 16 and 18 decibels, with a 100 percent speech 
discrimination.  Referring to 38 C.F.R. § 4.85, Table VI, the 
Veteran's left ear hearing loss to be Level I impairment.  
The Veteran's right ear is not service connected, thus a 
roman numeral I is used in Table VII of 38 C.F.R. § 4.85(f).  
These results applied to Table VII result in a noncompensable 
evaluation.   In addition, the Veteran's service-connected 
left ear does not demonstrate an exceptional pattern of 
hearing impairment under the provisions of 38 C.F.R. §§ 
4.86(a) and 4.86(b), and thus, they are not applicable.  

The Board notes that, relevant to VA audiological 
examinations, in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  However, even if an audiologist's description of the 
functional effects of the veteran's hearing disability was 
somehow defective, the veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.  Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007).  In this case, the Veteran has not alleged any 
prejudice.  

In sum, the evidence of record does not demonstrate a 
compensable evaluation for left ear hearing loss for any 
portion of the rating period on appeal.  Without an 
approximate balance of positive and negative evidence that 
would give rise to a reasonable doubt in favor of the 
appellant receiving an increased rating, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 54.


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for service- connected thoracic spine degenerative 
disc disease is denied. 

Entitlement to an initial compensable evaluation for service-
connected left ear hearing loss is denied. 


REMAND

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  
38 C.F.R. § 3.321(b) (1).

During the course of the appeal, the Veteran's back 
disability appears to have caused interference with 
employment and/or school.  As noted in the above decision, 
the Veteran reported that he has experienced pain due to his 
back problems for several years.  In addition, he reported 
that his back condition has forced him to miss work and/or 
school on many occasions, including 18 days in 2007.  The RO 
has not addressed the issue of extraschedular consideration 
for the service-connected issue on appeal.  

The Board is precluded from assigning an extra-schedular 
rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88 (19960.  Although 
the Board may not assign an extraschedular rating in the 
first instance, it must specifically adjudicate whether to 
refer a case for extraschedular evaluation when the issue 
either is raised by the claimant or is reasonably raised by 
the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 
(2008). 

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008).

The Veteran stated that his back condition has forced him to 
miss multiple days of work and school.  The rating criteria 
do not contemplate severe pain, such as that complained of by 
the Veteran, that prevents a claimant from performing his 
chosen profession.

The issue of entitlement to extra-schedular compensation for 
the Veteran's service-connected thoracic spine degenerative 
disc disease is remanded for referral to the Director of the 
Compensation and Pension Service in accordance with 38 C.F.R. 
§ 3.321(b)(1).  


Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for 
increased rating for thoracic spine 
degenerative disc disease to the Director 
of Compensation and Pension Service 
pursuant to the provisions of 38 C.F.R. § 
3.321(b) for consideration of whether 
extraschedular ratings are warranted.

2.  If the claim is denied, issue a 
supplemental statement of the case and 
afford the Veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


